 1
                                                                      JS-6
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 8
 9    Tybie P. O’Bard-Honorato,                      Case No. CV 17-9179 JGB (MAAx)
10
                                    Plaintiff,
11
                  v.                                          JUDGMENT
12
      Peter O’Rourke,
13
14                                Defendant.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrent herewith,
18
           IT IS HEREBY ADJUDGED that Plaintiff’s First Amended Complaint is
19
     dismissed without leave to amend and this action is dismissed.
20
21    Dated: July 24, 2019
22
23                                               THE HONORABLE JESUS G. BERNAL
                                                 United States District Judge
24
25
26
27
28
